Citation Nr: 1041011	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
major depressive disorder/post-traumatic stress disorder (PTSD) 
(to include claims for anxiety and chronic insomnia).  

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease (DJD) and degenerative disc disease 
(DDD) of the thoracolumbar spine.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) for the period from 
April 1, 2004, through February 7, 2005, and in excess of 20 
percent from February 8, 2005.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1979 to March 
2004.  

2.  On September 15, 2010, prior to promulgation of a decision in 
the appeal, the Board received notification from the Appellant 
that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the Appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  In the 
present case, the Appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


